Exhibit 10.1

 

SECOND AMENDMENT TO THE

MERIT MEDICAL SYSTEMS, INC.

2006 LONG-TERM INCENTIVE PLAN

 

THIS SECOND AMENDMENT TO THE MERIT MEDICAL SYSTEMS, INC. 2006 LONG-TERM
INCENTIVE PLAN (this “Amendment”) is made and adopted effective May 31, 2009 by
Merit Medical Systems, Inc., contingent upon approval of this Amendment by the
shareholders of the Company not later than May 31, 2009.

 

WHEREAS, Merit Medical Systems, Inc. (the “Company”) maintains the Merit Medical
Systems, Inc. 2006 Long-Term Incentive Plan (the “Plan”) for the benefit of its
employees and the employees of its participating subsidiaries, which Plan the
Company previously amended in 2007; and

 

WHEREAS, it is necessary and desirable to amend the Plan to increase the number
of shares of Company common stock (“Shares”) authorized for grant under the Plan
from 1,500,000 Shares to 3,000,000 Shares and modify the Plan’s definition of
“Change in Control” in certain respects; and

 

WHEREAS, the Company, acting through its Board of Directors (the “Board”), has
reserved the right to amend the Plan at any time and from time to time, subject
to shareholder approval in the case of certain material modifications;

 

NOW, THEREFORE, contingent upon approval of this Amendment by the shareholders
of the Company not later than May 31, 2009, the Plan is amended as follows
effective May 31, 2009:

 

1.  The first sentence of Section 3.1(a) of the Plan, setting forth the number
of Shares authorized for grant under the Plan, is amended to read as follows:

 

“(a)                            Subject to adjustment as provided in
Section 12.2, a total of 3,000,000 Shares are authorized for grant under the
Plan.”

 

2.  The second sentence of Section 5.7 of the Plan, relating to the maximum
number of Shares with respect to which incentive stock options may be granted
under the Plan is amended to read as follows:

 

“Solely for purposes of determining whether Shares are available for the grant
of “incentive stock options” under the Plan, subject to adjustment under
Section 12.2, the maximum aggregate number of Shares with respect to which
“incentive stock options” may be issued under the Plan shall be 3,000,000
Shares.”

 

3.  Paragraph (b) of Section 11.3 of the Plan, relating to the definition of a
“Change in Control,” is amended to read as follows:

 


“(B)                           ANY “PERSON” (AS SUCH TERM IS DEFINED IN THE
EXCHANGE ACT AND AS USED IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT)
IS OR BECOMES A “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 30% OR
MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES
ELIGIBLE TO VOTE FOR THE ELECTION OF THE BOARD (THE “COMPANY VOTING
SECURITIES”); PROVIDED, HOWEVER,


 

--------------------------------------------------------------------------------



 


THAT THE EVENT DESCRIBED IN THIS PARAGRAPH (B) SHALL NOT BE DEEMED TO BE A
CHANGE IN CONTROL BY VIRTUE OF ANY OF THE FOLLOWING ACQUISITIONS:  (I) BY THE
COMPANY OR ANY SUBSIDIARY, (II) BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST)
SPONSORED OR MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY, (III) BY ANY
UNDERWRITER TEMPORARILY HOLDING SECURITIES PURSUANT TO AN OFFERING OF SUCH
SECURITIES, (IV) PURSUANT TO A NON-QUALIFYING TRANSACTION, AS DEFINED IN
PARAGRAPH (C) BELOW, OR (V) BY ANY PERSON OF VOTING SECURITIES FROM THE COMPANY,
IF A MAJORITY OF THE INCUMBENT BOARD APPROVES IN ADVANCE THE ACQUISITION OF
BENEFICIAL OWNERSHIP OF 30% OR MORE OF COMPANY VOTING SECURITIES BY SUCH
PERSON;”


 


4.  PARAGRAPH (C) OF SECTION 11.3 OF THE PLAN, ALSO RELATING TO THE DEFINITION
OF A “CHANGE IN CONTROL,” IS AMENDED TO READ AS FOLLOWS:


 


“(C)                            THE CONSUMMATION OF A MERGER, CONSOLIDATION,
STATUTORY SHARE EXCHANGE OR SIMILAR FORM OF CORPORATE TRANSACTION INVOLVING THE
COMPANY OR ANY OF ITS SUBSIDIARIES THAT REQUIRES THE APPROVAL OF THE COMPANY’S
STOCKHOLDERS, WHETHER FOR SUCH TRANSACTION OR THE ISSUANCE OF SECURITIES IN THE
TRANSACTION (A “BUSINESS COMBINATION”), UNLESS IMMEDIATELY FOLLOWING SUCH
BUSINESS COMBINATION:  (I) MORE THAN 70% OF THE TOTAL VOTING POWER OF (A) THE
CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (THE “SURVIVING
CORPORATION”), OR (B) IF APPLICABLE, THE ULTIMATE PARENT CORPORATION THAT
DIRECTLY OR INDIRECTLY HAS BENEFICIAL OWNERSHIP OF 100% OF THE VOTING SECURITIES
ELIGIBLE TO ELECT DIRECTORS OF THE SURVIVING CORPORATION (THE “PARENT
CORPORATION”), IS REPRESENTED BY COMPANY VOTING SECURITIES THAT WERE OUTSTANDING
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION (OR, IF APPLICABLE, IS
REPRESENTED BY SHARES INTO WHICH SUCH COMPANY VOTING SECURITIES WERE CONVERTED
PURSUANT TO SUCH BUSINESS COMBINATION), AND SUCH VOTING POWER AMONG THE HOLDERS
THEREOF IS IN SUBSTANTIALLY THE SAME PROPORTION AS THE VOTING POWER OF SUCH
COMPANY VOTING SECURITIES AMONG THE HOLDERS THEREOF IMMEDIATELY PRIOR TO THE
BUSINESS COMBINATION; (II) NO PERSON (OTHER THAN ANY EMPLOYEE BENEFIT PLAN (OR
RELATED TRUST) SPONSORED OR MAINTAINED BY THE SURVIVING CORPORATION OR THE
PARENT CORPORATION), IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY,
OF 30% OR MORE OF THE TOTAL VOTING POWER OF THE OUTSTANDING VOTING SECURITIES
ELIGIBLE TO ELECT DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE IS NO PARENT
CORPORATION, THE SURVIVING CORPORATION); AND (III) AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE IS NO
PARENT CORPORATION, THE SURVIVING CORPORATION) FOLLOWING THE CONSUMMATION OF THE
BUSINESS COMBINATION WERE INCUMBENT DIRECTORS AT THE TIME OF THE BOARD’S
APPROVAL OF THE EXECUTION OF THE INITIAL AGREEMENT PROVIDING FOR SUCH BUSINESS
COMBINATION (ANY BUSINESS COMBINATION WHICH SATISFIES ALL OF THE CRITERIA
SPECIFIED IN (I), (II) AND (III) ABOVE SHALL BE DEEMED TO BE A “NON-QUALIFYING
TRANSACTION”);”


 


5.  PARAGRAPH (E) OF SECTION 11.3 OF THE PLAN, ALLOWING THE BOARD TO DETERMINE
IN ITS DISCRETION THAT ADDITIONAL EVENTS NOT OTHERWISE DESCRIBED IN THE
SECTION 11.3 OF THE PLAN CONSTITUTE A “CHANGE IN CONTROL,” IS HEREBY DELETED.


 


6.  THE FINAL SENTENCE OF SECTION 11.3 OF THE PLAN, DEFINING A “CHANGE IN
CONTROL,” IS AMENDED TO READ AS FOLLOWS:


 

“Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30%

 

--------------------------------------------------------------------------------


 

of the Company Voting Securities as a result of the acquisition of Company
Voting Securities by the Company which reduces the number of Company Voting
Securities outstanding; provided, that if after such acquisition by the Company
such person becomes the beneficial owner of additional Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.”

 


7.  NOTWITHSTANDING THE FOREGOING, IF THE SHAREHOLDERS OF THE COMPANY FAIL TO
APPROVE THIS AMENDMENT BY MAY 31, 2009, THIS AMENDMENT SHALL BE NULL AND VOID. 
EXCEPT AS PROVIDED ABOVE, THE TERMS OF THE PLAN ARE HEREBY RATIFIED AND
CONFIRMED IN ALL RESPECTS.


 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer effective as of May 31, 2009, contingent upon approval
of this Amendment by the shareholders of the Company not later than May 31,
2009.

 

 

MERIT MEDICAL SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Kent W. Stanger

 

Name:

Kent W. Stanger

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

--------------------------------------------------------------------------------